EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joe Morris on March 04, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A method implemented by one or more processors, the method comprising: 
receiving, at an automated assistant interface of an automated assistant, a spoken utterance provided by a user while the user is awake; 
determining, based on processing the spoken utterance, that the spoken utterance includes a request to initialize the playback of media in accordance with a desired condition of a dynamic condition of the user and further includes an indication from the user that the user has an intention to change [a] the dynamic condition of the user from an initial condition to [a] the desired condition; 
determining an initial value of the initial condition of the dynamic condition of the user, where the initial value of the initial condition of the dynamic condition is detected at the time the user provided the spoken utterance while the user is awake[, and wherein the initial value is indicative of the initial condition]; 
playback of media, based on the initial value of the initial condition of the dynamic condition of the user in which the user provided the spoken utterance; 
in response to determining that the spoken utterance includes the request to initialize the playback of media, causing a computing device to render the playback of media based on the present value of the adjustable characteristic of the playback of media; 
after initializing the playback of the media: processing data that is based on one or more sensors in an environment to determine a current condition of the dynamic condition of the user;
determining, based on the processing of the data, whether the present value, of the adjustable characteristic of the playback of media which is based on the dynamic condition of the user, is unsuitable for the current condition of the user, wherein the current condition corresponds to the desired condition of the user;
wherein determining whether the present value is unsuitable for the current condition of the user is based on whether the present value will increase a probability that the user will regress away from the desired condition of the user and towards the initial condition; and 
when the present value is determined to be unsuitable for the current condition of the user: 
selecting an alternate value for the adjustable characteristic of the playback of media, wherein the selecting the alternate value is based on a change in the value of the dynamic condition of the user from the initial value to a current value indicative of the current condition of the user, wherein the alternate value is selected to decrease the probability of the user regressing away from the desired condition of the user and towards the initial condition, and 
playback of media from exhibiting the present value to the alternate value.

Claim 2 (Currently Amended): The method of claim 1, wherein the present value of the playback of media corresponds to a volume of the playback of media being emitted into the environment, and wherein the alternate value of the playback of media corresponds to a lower volume of the playback of media, the lower volume of the playback of media being lower relative to the volume of the present value of the playback of media.

Claim 3 (Currently Amended): The method of claim 1, further comprising: determining whether the present value of the playback of media will increase the probability that the user will regress away from the desired condition further based on a correspondence between the current condition of the user and the present value of the playback of media. 

Claim 4 (Original): The method of claim 1, wherein the one or more sensors in the environment, on which the data is based, comprise a sensor that is attached to a wearable computing device being worn by the user.

Claim 5 (Original): The method of claim 1, wherein the one or more sensors are responsive to physiological attributes of the user, and wherein the dynamic condition of the user is based on the physiological attributes of the user and the desired condition of the user is a sleep state.

Claim 6 (Original): The method of claim 1, wherein the data includes circumstantial data that is based on outputs from multiple different computing devices connected to a local area network with the computing device.

Claim 8 (Currently Amended): A non-transitory computer readable storage medium configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: 
receiving, at an automated assistant interface of an automated assistant, a spoken utterance provided by a user while the user is awake; 
determining, based on processing the spoken utterance, that the spoken utterance includes a request to initialize the playback of media in accordance with a desired condition of a dynamic condition of the user and further includes an indication from the user that the user has an intention to change [a] the dynamic condition of the user from an initial condition to [a] the desired condition; 
determining an initial value of the initial condition of the dynamic condition of the user, where the initial value of the initial condition of the dynamic condition is detected at the time the user provided the spoken utterance while the user is awake[, wherein the initial value is indicative of the initial condition]; 
determining a present value, of an adjustable characteristic of the playback of media, based on the initial value of the initial condition of the dynamic condition of the user in which the user provided the spoken utterance; 
playback of media based on the present value of the adjustable characteristic of the playback of media; 
after initializing the playback of the media: processing data that is based on one or more sensors in an environment to determine a current condition of the dynamic condition of the user: 
determining, based on the processing of the data, whether the present value, of the adjustable characteristic of the playback of media which is based on the dynamic condition of the user, is unsuitable for the current condition of the user, wherein the current condition corresponds to the desired condition of the user;
wherein determining whether the present value is unsuitable for the current condition of the user is based on whether the present value will increase a probability that the user will regress away from the desired condition of the user and towards the initial condition; and 
when the present value is determined to be unsuitable for the current condition of the user: 
selecting an alternate value for the adjustable characteristic of the playback of media, wherein the selecting the alternate value is based on a change in the value of the dynamic condition of the user from the initial value to a current value indicative of the current condition of the user, wherein the alternate value is selected to decrease the probability of the user regressing away from the desired condition of the user and towards the initial condition, and 
causing the computing device to transition the playback of media from exhibiting the present value to the alternate value.

Claim 9 (Currently Amended): The non-transitory computer readable storage medium of claim 8, wherein the present value of the playback of media corresponds to a volume of the media being emitted into the environment, and wherein the alternate value of the playback of media corresponds to a lower volume of the playback of media, the lower volume of the playback of media being lower relative to the volume of the present value of the playback of media.

Claim 10 (Currently Amended): The non-transitory computer readable storage medium of claim 8, wherein the operations further include: determining whether the present value of the playback of media will increase the probability that the user will regress away from the desired condition further based on a correspondence between the current condition of the user and the present value of the playback of media.

Claim 11 (Original): The non-transitory computer readable storage medium of claim 8, wherein the one or more sensors in the environment, on which the data is based, comprise a sensor that is integral to a wearable computing device being worn by the user.

Claim 12 (Original): The non-transitory computer readable storage medium of claim 11, wherein the one or more sensors are responsive to physiological attributes of the user, and wherein the dynamic condition of the user is based on the physiological attributes of the user and the desired condition of the user is a sleep state. 

Claim 13 (Original): The non-transitory computer readable storage medium of claim 8, wherein the data includes circumstantial data that is based on outputs from multiple different computing devices connected to a local area network with the computing device.

Claim 14 (Canceled).

Claim 15 (Currently Amended): A computing device, comprising one or more processors, and memory configured to store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations that include: 
receiving, at an automated assistant interface of an automated assistant, a spoken utterance provided by a user while the user is awake; 
determining, based on processing the spoken utterance, that the spoken utterance includes a request to initialize the playback of media in accordance with a desired condition of a dynamic condition of the user and further includes an indication from the user that the user has an intention to change [a] the dynamic condition of the user from an initial condition to [a] the desired condition; 
determining an initial value of the initial condition of the dynamic condition of the user, where the initial value of the initial condition of the dynamic condition is detected at the time the user provided the spoken utterance while the user is awake[, and wherein the initial value is indicative of the initial condition;]
determining a present value, of an adjustable characteristic of the playback of media, based on the initial value of the initial condition of the dynamic condition of the user in which the user provided the spoken utterance; 
playback of media based on the present value of the adjustable characteristic of the playback of media; 
after initializing the playback of the media: 
processing data that is based on one or more sensors in an environment to determine a current condition of the dynamic condition of the user: 
determining, based on the processing of the data, whether the present value, of the adjustable characteristic of the playback of media which is based on the dynamic condition of the user, is unsuitable for the current condition of the user, wherein the current condition corresponds to the desired condition of the user;
wherein determining whether the present value is unsuitable for the current condition of the user is based on whether the present value will increase a probability that the user will regress away from the desired condition of the user and towards the initial condition; and 
when the present value is determined to be unsuitable for the current condition of the user: 
selecting an alternate value for the adjustable characteristic of the playback of media, wherein the selecting the alternate value is based on a change in the value of the dynamic condition of the user from the initial value to a current value indicative of the current condition of the user, 
wherein the alternate value is selected to decrease the probability of the user regressing away from the desired condition of the user and towards the initial condition, and 
causing the computing device to transition the playback of media from exhibiting the present value to the alternate value.

Claim 16 (Canceled).

Claim 17 (Currently Amended): The computing device of claim 15, wherein the operations further include: determining whether the present value of the playback of media will increase the probability that the user will regress away from the desired condition further based on a correspondence between the current condition of the user and the present value of the playback of media.

Claim 18 (Original): The computing device of claim 15, wherein the one or more sensors in the environment, on which the data is based, comprise a sensor that is integral to a wearable computing device being worn by the user.

Claim 19 (Original): The computing device of claim 15, wherein the one or more sensors are responsive to physiological attributes of the user, and wherein the dynamic condition of the user is based on the physiological attributes of the user and the desired condition of the user is a sleep state. 

Claim 22 (Previously Presented): The method of claim 1, wherein the initial condition is based on an amplitude of the spoken utterance. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8, and 15 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a method implemented by one or more processors, the method comprising: receiving, at an automated assistant interface of an automated assistant, a spoken utterance provided by a user while the user is awake; determining, based on processing the spoken utterance, that the spoken utterance includes a request to initialize the playback of media in accordance with a desired condition of a dynamic condition of the user and further includes an indication from the user that the user has an intention to change the dynamic condition of the user from an initial condition to the desired condition; determining an initial value of the initial condition of the dynamic condition of the user, where the initial value of the initial condition of the dynamic condition is detected at the time the user provided the spoken utterance while the user is awake; determining a present value, of an adjustable characteristic of the playback of media, based on the initial value of the initial condition of the dynamic condition of the user in which the user provided the spoken utterance; in response to determining that the spoken utterance includes the request to initialize the playback of media, causing a computing device to render the playback of media based on the present value of the adjustable characteristic of the playback of media; after initializing the playback of the media: processing data that is based on one or more sensors in an environment to determine a current condition of the dynamic condition of the user; determining, based on the processing of the data, whether the present value, of the adjustable characteristic of the playback of media which is based on the dynamic condition of the user, is unsuitable for the current condition of the user, wherein the current condition corresponds to the desired condition of the user; wherein determining whether the present value is unsuitable for the current condition of the user is based on whether the present value will increase a probability that the user will regress away from the desired condition of the user and towards the initial condition; and when the present value is determined to be unsuitable for the current condition of the user: selecting an alternate value for the adjustable characteristic of the playback of media, wherein the selecting the alternate value is based on a change in the value of the dynamic condition of the user from the initial value to a current value indicative of the current condition of the user, wherein the alternate value is selected to decrease the probability of the user regressing away from the desired condition of the user and towards the initial condition, and causing the computing device to transition the playback of media from exhibiting the present value to the alternate value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684